DETAILED ACTION
Claim(s) 23-37 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections - 35 USC § 103
Applicants’ arguments made in response to the rejections of claim(s) 23-37 under 35 USC 103 have been carefully considered and are not persuasive. In the Non-Final Rejection (NF hereinafter) mailed January 22, 2021, claim 23, was rejected under 35 U.S.C. 103 as being unpatentable over Nunna (US 2019/0223054) in view of Agiwal (US 2016/0080531) in view of Cabrera (US 20150365273 A1).
Applicants argue that the prior art of record fail to suggest claim 23, and in particular the feature, “…using by an access network entity a relative priority value for a packet flow as given by the relative priority value for the network slice used by that packet flow, thereby causing differentiation of the quality of service for the network slices”.  In the NF Nunna was cited for teaching said feature. The sub-network specific QCI being analogous to the claimed relative priority for the network slice, a subnetwork being analogous to a network slice. Refer to NF [Page(s) 4-5]
“[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request. Because the embodiment of FIG. 9b exemplary refers to the embodiment of FIGS. 8a to 8c, the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302. Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”
[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.”  

Applicants argue that this interpretation of Nunna is invalid because, “According to paragraph [0103] of Nunna…the QCIs are generated for different sub-networks for the same provider. There is no teaching, whatsoever, implicitly, or explicitly, of the disclosed QCIs “causing differentiation of quality of service for the network slices”…At most, the generated QCIs in Nunna distinguish between providers. And because the generated QCIs are generated for the same provider, there is no indication that they cause differentiation of the quality of service of the networks”. Applicants further state “This is not surprising. As stated in Nunna, the fundamental goal of the disclosed architecture is not to cause differentiation of quality of service for different network slices, but rather to facilitate QoS provisioning for service providers”.
In response to the argument that in Nunna that since the described QCIs are for the same provider and that at most the QCIs distinguish between providers, and the conclusion that “…because the QCIs are generated by the same provider, there is no indication that they cause a differentiation of the quality of service for the sub-networks.” It is first noted that the QCIs do not distinguish between providers, because the different QCIs, are applied/assigned to a same, single, provider as recited in Nunna [Par. 103] and further illustrated in [Fig. 9B], 

“[0103]…Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”

Further referring to the illustration of [Fig. 9B] a single provider [Fig. 9, Ref 901] is associated with each of the different QCI, QCI 900-1, QCI 900-2, and QCI 900-3. Thus it is not clear how one could conclude that the QCI’s 900-1, 900-2, and 900-3 could serve to distinguish between different providers, when as described in [Par. 103] and illustrated [Fig. 9B] they are associated with a same single provider. 
Thus the argument that  ”…At most, the generated QCIs in Nunna distinguish between providers. And because the generated QCIs are generated for the same provider, there is no indication that they cause differentiation of the quality of service of the networks” is not persuasive.

Furthermore in response to the argument that, “…There is no teaching, whatsoever, implicitly, or explicitly, of the disclosed QCIs “causing differentiation of quality of service for the network slices”..”, First it is pointed that the QCI’s are referred to as, sub-network specific QCIs, with sub-network(s) being analogous to network slices, and the QCI(s) being analogous to a quality of service. Thus Nunna, by virtue of the use of the term -sub-network specific QCI, implies the use of a QCI for the purpose of causing differentiation of quality of service for the network slices (i.e. the subnetworks). Furthermore throughout disclosure of Nunna, discuses differentiation of a quality of service for the network slices/subnetworks

“[0102]…In view of the different capabilities of the provider 500 of the industry vertical and/or service in the sub-networks 201_1, . . . , 201_n, 202 of the communication network 200, for each sub-network 201_1, . . . , 201_n, 202 a corresponding individual new QoS parameter set 902_1, 902_2, 902_3 is generated…”

“[0103]…. the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302...”



In response to the argument that, “…As stated in Nunna, the fundamental goal of the disclosed architecture is not to cause differentiation of quality of service for different network slices, but rather to facilitate QoS provisioning for service providers…”, it is noted that even assuming that the fundamental goal of Nunna is to, “…facilitate QoS provisioning for service providers” it would necessarily preclude Nunna from also teach or suggesting features to cause differentiation of quality of service for different network slices. Thus said argument is not persuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23, 24, 25, 28, 29, 30, 32, 33, 36, and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunna (US 2019/0223054) in view of Agiwal (US 2016/0080531) in view of Cabrera (US 20150365273 A1).


In regards to claim(s) 23 and 36, Nunna discloses a method for quality of service differentiation between network slices, the method comprising a prioritization entity: 
obtaining relative priority values for the network slices from a network entity (Nunna discloses where a network entity, a provider of an industry vertical and/or a service, provides to a prioritization entity, QoS Central Controller, via a transmission of a new QoS class request, relative priority values, QCI(s), for network slice(s), subnetworks. “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request. Because the embodiment of FIG. 9b exemplary refers to the embodiment of FIGS. 8a to 8c, the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302. Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”); and 
using by an access network entity a relative priority value for a packet flow as given by the relative priority value for the network slice used by that packet flow, thereby causing differentiation of the quality of service for the network slices (The QoS Central Controller via QoS Edge Controllers provides access network entities, devices of RAN or edge network, a relative priority for a, packet flow, by configuring packet filters/traffic flow templates, thereby causing differentiation of QoS for the network slices, by applying the designated Quality of Service Indicator parameters to the flow. “[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.”   ).
Nunna differs from the method of claim 23, in that Nunna is silent on wherein the packet flows comprise PDU flows.  Nunna additionally differs from claim 23 in that Nunna is silent on providing the access network entity with the relative priority value. Despite these differences similar features have “[0026] The PDU type identifies the type of data. For example, the PDU type can be ARP packet, IP packet, discovery message, control signaling message, relay packet and so on.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the packet flows of Nunna in accordance with the teachings of Agiwal such that the packet flows comprise PDU flows as it is known from the teachings of Agiwal that a packet is a type of PDU.
Nunna further differs from claim 23, in that Nunna is silent on providing the access network entity with the relative priority value. Despite these differences similar features have been seen in other prior art involving use of priority values. Cabrera in [Par. 35] discloses providing an access network device, base station 16a,  with relative priority values, QCIs.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify prioritization feature of Nunna, by providing the access network entity with the relative priority value, as similarly seen in Cabrera, in order to provide a benefit of allowing the access network entity to use the QCis to provide prioritization to traffic passing through the access network entity.

In regards to claim 24, Nunna discloses the method of claim 23, wherein the relative priority values are based on network operator policies applicable to those of the network slices that are available ([0027] In a third possible implementation form according to the first implementation form of the second aspect, the QoS central controller is configured to generate the new QoS class by executing the following: receiving a new QoS class request of a provider of an industry vertical and/or of a service in the communication network for generating the new QoS class, wherein the new QoS class request 

In regards to claim 25, Nunn discloses the method of claim 23, wherein the relative priority values are obtained from the network entity as quality of service information for the network slices (Nunn discloses where the relative priority values are obtained as quality of service information, QCI, for the network slices, subnetworks. “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request. Because the embodiment of FIG. 9b exemplary refers to the embodiment of FIGS. 8a to 8c, the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302. Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”).

In regards to claim 28, Nunna discloses the method of claim 23, wherein the relative priority value indicates to the access network entity how to prioritize between traffic from different ones of the network slices (The QCI disclosed by Nunna, is specific to each network slice, subnetwork, thus indicating how to prioritize traffic from different network slices, based on the value of the QCI. “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request. Because the embodiment of FIG. 9b exemplary refers to the embodiment of FIGS. 8a to 8c, the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302. Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”). 

In regards to claim 29, Nunna discloses the method of claim 23, wherein each of the network slice is associated with quality of service parameter values used by the network slices in isolation of each other(The QCI disclosed by Nunna, is specific to each network slice, subnetwork, thus they are used in isolation of each other. “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request. Because the embodiment of FIG. 9b exemplary refers to the embodiment of FIGS. 8a to 8c, the QCI 900_1 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_1, the QCI 900_2 is a QCI generated for the RAN 201_1, . . . , 201_n of the QoS edge controller 301_2, and the QCI 900_3 is a QCI generated for the core network 202 of the QoS core controller 302. Each one of the sub-network specific QCIs 900_1, 900_2, 900_3 refers to the same provider 500 of the industry vertical and/or of the service, as indicated by the identifier 901 in the sub-network specific QCIs 900_1, 900_2, 900_3.”)..

In regards to claim 30, Nunna discloses the method of claim 23, wherein each network slice represents a dedicated core network ([0073] "Further, the communication network 200 comprises as sub-networks one or more core networks 202...").

In regards to claim 32, Nunna discloses the method of claim 23, wherein the network entity is a network management system or a Policy Control plane Function (PCF) via a Core network Control Function (CCF) (Nunna discloses a network management system provided via an application programming interface (API) that allows service providers to manage network agreements, such as SLAs, and Quality of Service. [0078] Generally, the QoS central controller 303 is the primary logical component of the QoS controller 301_1, . . . 301_n, 302, 303 framework. It exposes an application programming interface (API) into the QoS controller 301_1, . . . 301_n, 302, 303 system that can be used by the providers of industry verticals and/or service to perform addition, amendment and/or deletion operations on quality indicator. When an addition, amendment and/or deletion operation is performed on a QCI, the QoS central controller 303 is responsible for: authorizing the operation by verifying the operation with Service Level Agreements (SLAs) or Policy Control Enforcement Function (PCEF) before the respective operation can be incorporated into the communication network; negotiating and deriving corresponding QoS classes for each one of the core and edge (i.e. RAN) network components that are involved in providing the service or industry vertical facilitated by the QCI; maintaining a record of the core and edge QoS classes for a given QCI.).

In regards to claim(s) 33 and 37, Nunna discloses a method for quality of service differentiation between network slices, the method comprising an access network entity: providing service for a packet flow of one of the network slices (The access network entity, QoS Edge Controllers , provides service for packets of one the network slices, subnetworks, by applying the QCI requested by the service providers for packet filtering and TFTs.  See in “[0103] Finally, as shown in FIG. 9b, sub-network specific QCIs 900_1, 900_2, 900_3 are generated based on the requested QCI 900, requested 801 by the provider 500 of the industry vertical and/or of the service in the new QoS class request..”, where the QCI(s) is requested by a service provider for specific network slices/sub-networks. Also see “[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.”  QoS edge controllers implement the QCI by add/amending to packet filters/TFTs/data flow entries.); 
using a relative priority value for the packet flow, the relative priority value being generated by a prioritization entity;
 obtaining a quality of service class identifier for the packet flow; and 
prioritizing the packet flow in relation to other packet flows for which the access network entity provides service according to the relative priority value and the quality of service class identifier, thereby differentiating the quality of service for the network slices (The, prioritization entity, QoS Central Controller via QoS Edge Controllers provides access network entities, devices of RAN or edge network, a relative priority via a quality of service class identifier, QoS Class, for a PDU flow, packet flow, by configuring packet filters/traffic flow templates, thereby causing prioritization of packet flows for the network slices, by applying the designated Quality of Service Indicator parameters to the flow. “[0150] In case of the addition of a new QoS class and/or of the amendment of an existing QoS class, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n configures the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification and/or with regard to policy enforcement. 
[0151] For example, when configuring the nodes or devices of the RAN or edge network 201_1, . . . , 201_n with regard to packet classification/identification, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends in view of the new/amended QoS class TFT and/or ARP based on the QoS requirement from the QoS central controller 303 and transmits this list to the access network (AN). In bearer-based implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, the TFT. In bearer less implementations, the QoS edge controller 301, 301_1, 301_2, . . . , 301_n adds/amends, for example, one or more packet filters and/or one or more data flow entries.” )
Nunna differs from the method of claim 33, in that Nunna is silent on wherein the packet flows comprise PDU flows. Despite these differences similar features have been seen in other prior art involving the prioritization of flows. Agiwal for example discloses where a PDU comprises an IP packet. See where it recites, “[0026] The PDU type identifies the type of data. For example, the PDU type can be ARP packet, IP packet, discovery message, control signaling message, relay packet and so on.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the packet flows of Nunna in accordance with the teachings of Agiwal such that the 
Nunna further differs from claim 33, in that Nunna is silent on obtaining the relative priority value for the PDU flow from the prioritization entity. Despite these differences similar features have been seen in other prior art involving use of priority values. Cabrera in [Par. 35] discloses obtaining a relative priority value, QCI, from a prioritization entity, MME.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify prioritization feature of Nunna, by obtaining the relative priority value for the PDU flow from the prioritization entity as similarly seen in Cabrera, in order to provide a benefit of allowing the access network entity to use the QCis to provide prioritization to traffic passing through the access network entity.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunna (US 2019/0223054) in view of Agiwal (US 2016/0080531) ) in view of in view of Cabrera (US 20150365273 A1) in view of Zong (US 20190021047 A1).


In regards to claim 26, Nunna is silent on the method of claim 23, further comprising obtaining information of which one of the network slices the PDU flows belongs to during: setup of a bearer for the PDU flow, setup of tunneling of the bearer, setup of a PDU session, or provisioning of the bearer.
Despite these differences similar features have been seen in other prior art involving Quality of Service Classification Indicators (QCI). Zong (US 20190021047 A1) discloses a feature where obtaining information of which one of the network slices a PDU flow belongs to is obtained in a setup of a bearer [0113] At act 310, a subsequent flow such as setup of an IP session and bearer setup may be continued between the mobile terminal and a network. The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message, a network slice ID being contained in an MME Group ID and/or an MME ID in the temporary ID.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify QCI feature of Nunna by incorporating a feature where obtaining information of which one of the network slices the PDU flows belongs to occurs during a setup of a bearer for the PDU flow as seen in Zong in order to provide a benefit of binding a network slice to a bearer.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunna (US 2019/0223054) in view of Agiwal (US 2016/0080531) in view of ) in view of in view of Cabrera (US 20150365273 A1) in view of Myhre (US 20180124854 A1).


In regards to claim 31, Nunna is silent on the method of claim 23, wherein each network slice is represented by a core network slice or a core network instance. Despite these differences similar features have been seen in other prior art involving network slices. Myhre (US 20180124854 A1) for example discloses a feature where each network slice is represented by a core network slice or a core network instance. See where “[0067] FIG. 5 is a schematic overview depicting an example of network slicing with slice specific core network instances according to prior art;”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify network slice feature of Nunna by incorporating a feature wherein each network slice is represented by a core network slice or a core network instance as similarly seen in Myhre in order to .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunna (US 2019/0223054) in view of Agiwal (US 2016/0080531) in view of ) in view of in view of Cabrera (US 20150365273 A1) in view of Mann (US 20050105560 A1).

In regards to claim 34, Nunna is silent on the method of claim 33, wherein the prioritizing is performed during packet forwarding of PDUs in the PDU flow. Despite these differences similar features have been seen in other prior art involving prioritizing of flows.
Mann for example discloses a feature where prioritizing is performed, by consulting the CCEQ rules 536, during packet forwarding, when determining where the PDU is to be forwarded. See ([0030] The routing engine 130 of the preferred embodiment comprises a classifier 532, a forwarding processor 534, address lookup table 536, and Cross-Element QoS (CEQ) rules 536. The classifier 532 generally extracts one or more fields of the ingress PDUs 550 including source and or destination addresses, protocol types, and priority information; searches the address table 536 to determine where the PDU is to be forwarded and, if applicable, the next-hop MAC address of the node to which the PDU is to be forwarded; and consults the CEQ rules 536 to prioritize the PDU based upon various criteria QoS policies generally defined by a network administrator.)
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the 


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunna (US 2019/0223054) in view of Agiwal (US 2016/0080531)  in view of ) in view of in view of Cabrera (US 20150365273 A1)in view of Albuquerque (20040158644 A1).


In regards to claim 35, Nunna is silent on the method of claim 34, wherein the prioritizing is performed during admission control of PDUs in the PDU flow. However similar features have been seen in other prior art involving prioritizing of protocol data unit flows. Albuquerque (20040158644 A1) for example discloses where prioritizing is performed during admission control of PDUs in the PDU flow. See where, “[0039] The TOS provides a means for prioritizing flows when optimizing the bandwidth of a frame. The flow number and TOS allow the admission control system to optimize individual flows and to prioritize bandwidths for flows.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the flow control feature of Nunna by prioritizing flows such as Nunna’s PDUs during admission control as similarly seen performed for the flows of Alburquerque in order to provide a benefit of optimization.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476